July      14,     1975



The     Honorable             M.        L.        Brockette                               Opinion        No.       H-       641
Commissioner                  of Education
Texas        Education             Agency                                                 Re:          Constitutionality                    of
201     East     11th Street                                                                           Senate           Bill    1110
Austin,         Texas      78701                                                                       abolishing              the office
                                                                                                        of county           superintendent
                                                                                                       in Travis               and Gonzales
Dear      Dr.       Brockette:                                                                         Counties


       You      have     requested                 our     opinion        concerning            the    constitutionality                 of
Senate       Bill      1110,        64th          Leg.,       which       provides:


                     The       office            of county         superintendent               of schools
               is abolished                 in Gonzales             and Travis           Counties.             The
               duties      of the office                  shall    be performed                by the county
               judge     as     ex officio                county        superintendent.


       In Attorney             General              Opinion         H-545        (1975)    we indicated                 that a bill         which
would        have      abolished                 the office        of county           school     superintendent                  and the
county       board       of school                 trustees        in five       counties        was     unconstitutional,            The
bill    violated        article             3,     section        56 of the Texas               Constitution,             which provides
in part:


               The      Legislature                 shall     not,       except        as otherwise
               provided            in    this       Constitution,               pass    any local        or
               special        law       .        D . [rlegulating             the affairs         of
               crxnties.            cities,          towns,         wards        or    school      districts.


       In our        opinion         your          question         is indistinguishable                 from        that       raised        in
Attorney         General            Opinion            H-545         and therefore              Senate      Bill        1110     is clearly
unconstitutional,               as a violation                    of this     section.          Rim      V. State,             288 S.W.2d 77
(Tex.     Cri,m.        1955);          Heflin        V.     Wilson,          297 S.W.2d 864         (Tex.       Civ.App.              --Beaumont
1956,      no writ):           Attorney              General            Opinions        H-52      (1973).       M-1237            (1972),     M-1200
(1972),        M-935       (1971),               M-745       (1970).




                                                                   p.    2823
The   Honorable     M.   L.     Brockette,          page    2     (H-641)




                                   SUMMARY


                Senate   Bill   1110      is unconstitutional              as    a local
           or special    law.

                                                           Very    truly        yours,




                                                           Attorney        General         of Texas


APPROVED:




DAVID      M.   KENDALL,          First      Assistant




 C.   ROBERT       HEATH,        Chairman
 Opinion    Committee




                                               p.    2824